
	

116 HJ 30 PCS: Disapproving the President’s proposal to take an action relating to the application of certain sanctions with respect to the Russian Federation.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		Calendar No. 14116th CONGRESS
		1st Session
		H. J. RES. 30
		IN THE SENATE OF THE  UNITED STATES
		January 17, 2019Received; read twice and placed  on the calendar, pursuant to section 216 (c)(6)(B) of Public Law
			 115–44JOINT RESOLUTION
		Disapproving the President’s proposal to take an action relating to the application of certain
			 sanctions with respect to the Russian Federation.
	
	
 Congress disapproves of the action relating to the application of sanctions imposed with respect to the Russian Federation proposed by the President in the report submitted to Congress under section 216(a)(1) of the Russia Sanctions Review Act of 2017 on December 19, 2018, relating to terminating sanctions imposed on En+ Group plc (En+), UC Rusal plc (Rusal), and JSC EuroSibEnergo (ESE).
		
	Passed the House of Representatives January 17, 2019.Karen L. Haas,Clerk
	January 17, 2019Read twice and placed  on the calendar, pursuant to section 216 (c)(6)(B) of Public Law 115–44
